Citation Nr: 0531850	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  02-16 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus with 
numbness of the left ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
February 1955.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision, in which 
the RO, inter alia, denied the veteran's claims for service 
connection for bilateral hearing loss and for tinnitus with 
numbness of the left ear.  

In March 2003, the veteran provided testimony at a video 
conference hearing conducted by the undersigned Acting 
Veterans Law Judge; a transcript of that hearing is of 
record.  In July 2003, the Board remanded the issues on 
appeal to the RO for additional development.  Following 
completion of that development, the RO continued its denial 
of the veteran's claim (as reflected in the March 2004 
supplemental statement of the case (SSOC)), and returned 
these matters to the Board.  

In December 2004, the veteran submitted a private 
audiological medical opinion regarding his claim for service 
connection for bilateral hearing loss to the RO.  The RO 
forwarded the opinion to the Board, where it was received 
later in December 2004.  The Board accepts this medical 
evidence for inclusion into the record on appeal.  See 
38 C.F.R. § 20.1304 (2005).  


FINDINGS OF FACT

1.  All reasonable notification and development necessary for 
the disposition of the claims on appeal has been 
accomplished.  

2.  The veteran currently has bilateral hearing loss 
recognized as a disability for VA purposes.  

3.  While a member of the United States Army, the veteran 
likely experienced significant noise exposure as a result of 
his exposure to weapons fire as a member of an anti-aircraft 
artillery battalion.  

4.  The evidence is in equipoise as to whether the veteran's 
current bilateral hearing loss is related to service.  

5.  The record includes an opinion from a VA audiologist that 
it is at least as likely as not that the veteran's tinnitus 
is most likely a symptom of his sensorineural hearing loss.  


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for bilateral hearing loss 
are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2005).

2.  The criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In view of the favorable disposition of the claims on appeal, 
the Board finds that all notification and development action 
needed to fairly adjudicate the claims on appeal has been 
accomplished.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In addition, service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a).  

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); see also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

In this case, a review of the veteran's service medical 
records does not establish any in-service hearing loss, and 
the veteran has not contended that he was diagnosed with or 
treated for hearing loss during active service.  However, the 
absence of in-service evidence of hearing loss is not fatal 
to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (nowhere do VA regulations provide that a claimant 
must establish service connection through medical records 
alone).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

Post-service medical evidence includes audiometric reports 
reflective of impaired bilateral hearing sufficient to meet 
the criteria of 38 C.F.R. § 3.385.  Thus, there is objective 
evidence of record indicating that the veteran currently has 
a bilateral hearing loss disability.  The Board also finds 
that, resolving all reasonable doubt in the veteran's favor, 
the record presents a medically sound basis for attributing 
the veteran's bilateral hearing loss to his period of active 
service.  

In this respect, the veteran's DD-Form 214 (Report of 
Separation from the Armed Forces of the United States) 
reflects his most significant duty assignment to that of "C 
Battery 496th Anti Aircraft Artillery Battalion."  The 
veteran contends that during his period of active service, he 
was exposed to noise associated with the M-1 rifle, 45-
caliber pistol, rocket launchers, quad-40mm anti-aircraft 
weapon system, and quad-50 caliber anti-aircraft weapon 
system.  Furthermore, he contends that hearing protection was 
not used when using such weapons.  Thus, the Board finds 
plausible, in light of the veteran's unit of assignment, that 
the veteran did spend considerable time using, or being 
exposed to the use of, such noted weapons.  Therefore, the 
Board finds the veteran's statements regarding his reported 
in service experiences credible and that he likely 
experienced significant noise exposure during service as 
alleged.  

Moreover, there is competent medical evidence both for and 
against the veteran's claim that his current bilateral 
hearing loss is related to service.  In this respect, in a 
report of a December 2003 VA examination, a VA audiologist, 
following her review of the veteran's service medical records 
and consideration of his reported history, opined that the 
veteran's hearing loss was most likely not related to his 
military service.  Thereafter, a June 2004 private medical 
opinion from M. W., M.D., reflects his report that, 

After reviewing your audiogram and your history 
it is my conclusion that you suffer from a 
sensorineural[-]type hearing loss most likely 
secondary to noise exposure and the normal aging 
process.  The majority of the hearing loss 
probably was caused by exposure to noise while on 
active duty in the United States Army.  

As such, the medical opinions of record address the question 
of medical nexus, and the veteran's reported post-service 
employment history does not include work that would 
necessarily result in hazardous noise exposure (without ear 
protection).  

In summary, the veteran's currently has bilateral hearing 
loss recognized as a disability for VA purposes, likely in-
service noise exposure, and a lack of any other documented 
hazardous noise exposure that would necessarily account for 
his current bilateral hearing loss.  Furthermore, there is 
evidence both for and against the veteran's claim for service 
connection for bilateral hearing loss.  Thus, the Board finds 
the medical evidence in equipoise on the question of medical 
nexus, and affording all benefit of the doubt in favor of the 
veteran, the Board concludes that the criteria for service 
connection for bilateral hearing loss are met.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.  

As a result of the conclusion above, that the veteran's 
bilateral hearing loss is related to his active service, the 
Board also finds that service connection is warranted for the 
veteran's claim for tinnitus.  

Here, the medical evidence reflects the veteran currently 
suffers from tinnitus which has been causally related to his 
bilateral hearing loss.  In this respect, the above noted 
report of the December 2003 VA audiological examination notes 
the VA audiologist's opinion that the veteran's tinnitus is 
most likely a symptom of his sensorineural hearing loss.  
This is the only competent opinion of record addressing the 
question of medical nexus.  In the absence of any competent 
medical evidence contradicting the VA audiologist's opinion, 
the Board finds that the evidence is in favor of entitlement 
to service connection for tinnitus as secondary to bilateral 
hearing loss, and the claim must be granted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus, as secondary to bilateral 
hearing loss, is granted.  



____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


